Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 15-20, 22-29, 34-40, and 43-51is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S Pub. No. 20120037172) in view of Nadimi et al. (U.S Patent No. 7836896) and further in view of Norman et al. (U.S Pub. No. 20100108084).
Regarding claims 1, Allen discloses a smoking article comprising: a burn portion; and a mouth portion, wherein the burn portion includes a smoking rod filled with a smokeable filler material consisting essentially of tobacco (corresponding to the claimed cellulose material), and wherein the mouth portion includes a filter (Abstract and figs. 1-2).  Nadimi discloses using tobacco-less material comprises cellulosic material for smoking material such as cigarette for the advantage of manufactured easily and cost effective (Abstract, column 1, lines 61-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cellulose material which can be free of tobacco as taught by Nadimi in the article of Allen.
Allen does not expressly disclose a surface of the mouth portion contains an orthonasal property that is configured to discharge a flavor and/or an aroma compound.  Norman discloses a smoking article comprises a mouth portion contains flavorants (corresponding to the claimed orthonasal property) on a surface of the mouth portion wherein the flavorants are configured to 
Regarding claim 2, Allen discloses the mouth portion includes an interface for storing tobacco cut filler material and at least an additive including at least one of flavor and nicotine in liquid form, releasably stored in a bead or capsule, or a combination thereof (Abstract and figs. 1-2).  
Regarding claim 2, Allen discloses the mouth portion includes an interface for storing tobacco cut filler material and at least an additive including at least one of flavor and nicotine in liquid form, releasably stored in a bead or capsule, or a combination thereof (Abstract and figs. 1-2).  

Regarding claim 3, Allen discloses the filter is arranged to store at least an additive including at least one of flavor and nicotine in liquid form, releasably stored in a bead or capsule, or a combination thereof (Abstract and figs. 1-2).  
Regarding claim 6, Allen discloses the smokeable filler material is formed from a plurality of strips of cellulose fiber [0002]. Patent Attorney Docket No. 1021238-002567 -23-  
Regarding claim 8, Allen discloses the smokeable filler material of the smoking rod is encased in wrapping paper [0002].  
Regarding claim 9, Allen discloses the smokeable filler material is formed as at least one pre-formed cellulose rod [0002].  
Regarding claims 10-11 Allen discloses the interface includes an open-end having a plug formed of cellulose acetate fibers.  
Regarding claim 16, Allen discloses the mouth portion includes at least one additive including flavor and tobacco cut filler material (Abstract [0002], [0003] [0027]).  

Regarding claim 18, Allen discloses a filter wrap or both a filter wrap and tipping paper configured to cover the mouth portion, wherein the filter wrap or both the filter wrap and tipping paper have the orthonasal property for discharging at least one of a flavor and aroma compound (Abstract [0002], [0003] [0027] and fig. 2). Also, Norman discloses a smoking article comprises a mouth portion contains flavorants (corresponding to the claimed orthonasal property) on a surface of the mouth portion wherein the flavorants are configured to discharge a flavor and/or an aroma compound ([0091] [0093]).
Regarding claim 19, Allen discloses the orthonasal property is formed as a ring, segment, patch, or line on at least one of the filter wrap and tipping paper (Abstract [0002], [0003] [0027] and fig. 2).  
Regarding claim 20, in addition to the features discussed above for claim 1, Allen further discloses a mouth portion connected to an end of the smoking rod the mouth portion including an interface adjacent to the smoking rod for storing at least one additive and a filter for filtering mainstream smoke (see fig. 2).
Regarding claim 22, Allen also discloses the at least one additive stored in the interface is a first additive, and wherein the filter section includes at least one second additive that is releasably stored on-demand (Abstract [0002], [0003] [0027] [0033] and fig. 2).  
Regarding claim 23, Allen discloses the at least one second additive is a deodorant [0033].  
Regarding claim 24, Allen discloses the deodorant is formed as a powder [0033].  
Regarding claim 25, Allen discloses the at least one second additive is releasably stored in one or more beads or capsules [0033]
Regarding claim 26, in addition to the features discussed above for claim 1, it would have been obvious that the tip is capable of being detachably connected to the interface. Patent Attorney Docket No. 1021238-002567 -26-  

Regarding claim 27, Allen discloses the tip includes an open end for receiving and securely holding the mouth portion including at least a portion of the interface (see fig. 2).  
Regarding claim 28, Allen discloses the tip is a first open end, the tip having a second open end establishing a mouthpiece for passing the mainstream smoke (see fig. 2).
Regarding claims 29 and 38, Allen discloses the filter is arranged to store at least an additive including at least one of flavor and nicotine in liquid form, releasably stored in a bead or capsule, or a combination thereof (Abstract and figs. 1-2). 
Regarding claims 6 and 39, Allen discloses the smokeable filler material is formed from a plurality of strips of cellulose fiber [0002]. Patent Attorney Docket No. 1021238-002567 -23-  
Regarding claim 34, Allen discloses the smokeable filler material of the smoking rod is encased in wrapping paper [0002].  
Regarding claim 35, Allen discloses the smokeable filler material is formed as at least one pre-formed cellulose rod [0002].  
Regarding claim 36, Allen discloses the interface includes an open-end having a plug formed of cellulose acetate fibers.  
Regarding claim 45, Allen discloses the interface configured to store an additive including flavor and nicotine and tobacco cut filler material (Abstract [0002], [0003] [0027]).  
Regarding claim 46, Allen discloses the at least one additive is liquid form, or stored in one or more beads or capsules (Abstract [0002], [0003] [0027]).  
Regarding claim 37, Allen discloses the interface includes an additive flavoring in liquid form or stored in one or more beads or capsules.  
Regarding claim 40, Allen discloses the interface is configured to store a flavor additive formed in one or more beads or capsules (fig. 2).  

Regarding claims 48, Allen discloses the orthonasal property is a ring, segment, patch, or line on at least one of the filter wrap and tipping paper (Abstract [0002], [0003] [0027] and fig. 2).  
Regarding claim 49, since Norman discloses having the orthonasal property in the mouth end position to discharge the flavorants/aroma compound to the user ([0091] [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the orthonasal property to the tip during an injection molding process.
Regarding claims 50-51, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the smoking tip is formed of at least one of made plastic or wood and includes an additive flavor or is additive free.  
Claims 4-5, 7, 21 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Allen et al. (U.S Pub. No. 20120037172) in view of Nadimi et al. (U.S Patent No. 7836896), Norman et al. (U.S Pub. No. 20100108084) as applied to claim 1 above and further in view of Yoss (U.S Pub. No. 20090014020) and Chen (CN101942102).
Regarding claims 4-5, 7, 21 and 30-33, Allen does not expressly disclose the cellulose material is ash-free material.  Yoss discloses the filler rod can be tobacco cut filler or other combustible cellulose-based filler [0018]; Yoss does not expressly disclose the type of cellulose filler.  One of ordinary skill in the art at the time the invention was made would look in the art of cellulose and found the reference of Chen wherein Chen discloses the preferred cellulose can be ashless filter paper and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use shredded ash-free cellulose filter paper in the smoking article of Allen.
s 12-14 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Allen et al. (U.S Pub. No. 20120037172) in view of Nadimi et al. (U.S Patent No. 7836896), Norman et al. (U.S Pub. No. 20100108084) as applied above for claim 1 and in view of Hayward et al. (U.S Patent No. 5159940).
Regarding claims 12-14 and 41-43, Allen does not expressly disclose wherein the smokeable filler material is impregnated with nicotine.  Hayward discloses the filler can be impregnated with nicotine and flavor (column 1, lines 39-49).  Therefore, it would have been obvious to one of ordinary skill in the art to impregnate the filler of Allen with nicotine and flavor.
Claims 52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mishra (U.S Pub. No. 20080029106) in view of Nadimi et al. (U.S Patent No. 7836896) and further in view of Norman et al. (U.S Pub. No. 20100108084).
Regarding claim 52, Mishra discloses a smoking article comprising: a burn portion; and a mouth portion, wherein the burn portion includes a smoking rod filled with a smokeable filler material consisting essentially of cellulose material and an elongated additive insert that is fully inserted into the smoking rod, and wherein the mouth portion includes a filter (Abstract and figs. 1-3).  Nadimi discloses using tobacco-less material comprises cellulosic material for smoking material such as cigarette for the advantage of manufactured easily and cost effective (Abstract, column 1, lines 61-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cellulose material which can be free of tobacco as taught by Nadimi in the article of Mishra.
Allen does not expressly disclose a surface of the mouth portion contains an orthonasal property that is configured to discharge a flavor and/or an aroma compound.  Norman discloses a smoking article comprises a mouth portion contains flavorants (corresponding to the claimed orthonasal property) on a surface of the mouth portion wherein the flavorants are configured to discharge a flavor and/or an aroma compound ([0091] [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add flavorants to 
Regarding claim 53, Mishra discloses the elongated additive insert includes at least one of nicotine and flavor [0013] [0028].  
Regarding claim 54, Mishra discloses wherein at least one additive of the elongated additive insert is immobilized within the insert to prevent loss or escape of the least one additive to the environment (Abstract).  
Regarding claim 55, Mishra discloses the elongated additive insert is formed of cellulose, a cellulosic material, or a cellulosic derived material [0079].  
Regarding claim 56, Mishra discloses the elongated additive insert is positioned in the smoking rod capable for thermal heating and/or pyrolyzation via mainstream smoke (Abstract and figs. 1-3). Patent Attorney Docket No. 1021238-002567 -30-  
Regarding claim 57, Mishra discloses the elongated additive insert is formed as one of a cylinder, tapered rod, or cone (see figs. 1-3).  
Regarding claim 58, Mishra discloses the elongated additive insert has a transverse cross-sectional area formed in one of a circular, triangular, square, or polygonal shape (see figs. 1-3). 
Regarding claim 59, Mishra discloses the elongated additive insert is tapered having a narrow end closer to a mouth end of the smoking article and a wide end closer to a burn end of the smoking article (see fig. 4).
Response to Arguments
Applicant’s arguments filed 8/20/2021 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PHU H NGUYEN/Examiner, Art Unit 1747